Title: From George Washington to Henry Knox, 4 November 1790
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon November 4th 1790.

I have received your letter of the 25th ultimo with its enclosures.
I am apprehensive that Governor St Clair’s communication of the object of the expedition to the Officer commanding at Detroit

has been unseasonable and may have unfavorable consequences—it was certainly premature to announce the operation intended until the troops were ready to move—since the Indians, through that channel, might receive such information as would frustrate the expedition. I am Sir, Your most obedient Servant.
